Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3, 7, 10, 12, 15, 18-19, 51, 54-56, 59, 61, 64, 103, 105, 106, 109, 119, 121-122, 127 are pending.  Claim 127 is newly added.  Claims 2, 4, 6, 8-9, 11, 13-14, 16-17, 20-50, 52-53, 57-58, 60, 62-63, 65-102, 104, 107-108, 110-118, 120, 123-126 are cancelled.  Claims 1, 3, 7, 10, 12, 15, 18-19, 51, 54-56, 59, 61, 64, 103, 105, 106, 109, 119, 121-122, 127 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11 September 2018 consisting of 10 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/014441 (filed 01/20/2017) which claims benefit of 62/338,444 (filed 05/18/2016) and claims benefit of 62/286,295 (filed 01/22/2016) and claims benefit of 62/286,299 (filed 01/22/2016) and claims benefit of 62/286,308 (filed 01/22/2016).  The instant application has been granted the benefit date, 22 January 2016, from the application 62/286,308.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Hoge
Claims 1, 3, 7, 10, 15, 18-19, 51, 54, 59, 61, 64, 103, 105, 106, 109, 119, 121-122 are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089).
Claim 1 is directed to a messenger RNA (mRNA) encoding at least one intracellular binding domain, wherein said mRNA comprises one or more modified nucleobases.
Claim 3 recites that the intracellular binding domain can be selected from the group consisting of a Bcl-2 homology (BH3) domain, a TOPK inhibitory peptide, a SALL4 inhibitory peptide, a Ras inhibitory peptide, a p53 inhibitory peptide, a PP2a inhibitory peptide, a STAT3 inhibitory peptide and a YAP inhibitory peptide.
Hoge et al. teach a mRNA encoding truncated BID (tBid) having only a BH3 domain without a scaffold polypeptide (claims 1-2, SEQ ID NO 2013 and SEQ ID NO:1739 [Table 6]) and  the mRNA contains a modified nucleotide (claims 8, 11-12).  Hoge et al. also teaches modified mRNA encoding human NOXA comprising two BH3 domains that lack a scaffold polypeptide (SEQ ID NO:1797), thereby suggesting the limitations of instant claims 5 and 7.  These passages of Hoge suggest the limitations of instant claim 51.  Additionally, Hoge et al. teach that the modified nucleotides can be N1-methylpseudouridine and 5-methylcytosine (parag. 00019).
Hoge et al. teach mRNA comprising 5’-UTR and 3’-UTR, 5’ terminal caps, poly-A tails, miRNA binding sites in the 3’UTR  and an IRES (claims 27-29, parag. 0063, 0234, 
Hoge et al. teach mRNA comprise microRNA binding sites, including miR122a (parag 00598-00599), thereby suggesting instant claims 15 and 18.
Regarding the functional limitations of claims 64, these properties are known to be associated with messenger RNA stability due to 5’-UTR and 3’-UTR, 5’ terminal caps, poly-A tails.
Hoge et al. teach “more than two signal-sensor polynucleotides may be linked together using a functionalized linker molecule” (parag. 0098), thereby suggesting the limitations of instant claim 10.
Hoge et al. teach mRNA formulated in lipid nanoparticles (parag. 0394, 0408), thereby suggesting the limitations of instant claim 103 and 109.  Hoge et al. teach that their pharmaceutical compositions include excipient (parag. 00374), thereby suggesting the limitations of claim 109.
Hoge et al. teach the lipid nanoparticle comprises a cationic lipid, DLin-KC2-DMA (parag. 0069), thereby suggesting the limitations of claim 105-106.
Hoge et al. teach a method of reducing, eliminating or preventing tumor growth in a subject (claim 42) and a method of reducing and/or ameliorating at least one symptom of cancer (claim 43) including acute myeloid leukemia and chronic myeloid leukemia (claim 44), thereby suggesting the limitations of instant claims 119, 121-122.  Hoge et al. teach that their mRNA compositions are suitable for administration to humans (parag. 00373), thereby suggesting the limitations of claim 121.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a mRNA encoding an intracellular domain encoding at least one intracellular binding domain and lacking a scaffold polypeptide, wherein said mRNA comprises one or more modified nucleobases.
	The person of ordinary skill in the art would have been motivated to make those modifications because Hoge et al. teach all of these limitations more than a year prior to the filing of the instant application.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (mRNA encoding an intracellular domain without a matrix domain; mRNA having a modified nucleotide) are taught by Hoge and further they are taught in various combinations and are shown to be used as therapeutic mRNA.  It would be therefore predictably obvious to use a combination of these elements in a therapeutic mRNA.  

Therefore the product and method as taught by Hoge et al. would have been prima facie obvious over the product and method of the instant application.

Hoge & Kim 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1 and 10, and further in view of Kim et al. ((2011) High Cleavage Efficiency of a 2A Peptide Derived from Porcine Teschovirus-1 in Human Cell Lines, Zebrafish and Mice. PLoS ONE 6(4): e18556. doi:10.1371/journal.pone.0018556).
Claim 12 is directed to the mRNA of claim 10, wherein the linker is a cleavable linker selected from the group consisting of F2A linker, P2A linker, T2A linker, E2A linker, a gly-ser linker and combinations thereof.
As described in the obviousness rejection above, Hoge teach that teach “more than two signal-sensor polynucleotides may be linked together using a functionalized linker molecule” (parag. 0098).  Additionally, Hoge et al. teach that cleavable linkers can be used in their mRNA compositions (parag. 00532).  However, Hoge et al. does not teach that the linker can be a cleavable linker, such as F2A linker, P2A linker, T2A linker, E2A linker or a gly-ser linker.
However,  Kim  et al. teach that P2A linker is a good solution for bicistronic expression in mammalian and vertebrate cells.  

	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting two polypeptides to be expressed by a single mRNA.
Therefore the mRNA composition as taught by Hoge et al. in view of Kim et al.  would have been prima facie obvious over the mRNA composition of the instant application.
Hoge & Stadler 
Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claim 1, and further in view of Stadler et al. (Protein Engineering, Design & Selection vol. 24 no. 9 pp. 751–763, 2011. Published online May 25, 2011 doi:10.1093/protein/gzr019).
Instant claim 127 is directed to the mRNA of claim 1, further encoding a scaffold polypeptide selected from a group comprising wild-type SteA, STM, SQM, and SQT.
As described in the obviousness rejection above, Hoge teach that suggest the limitations of claim 1, directed to a mRNA that comprises a modified nucleotide and encodes an intracellular protein domain. However, Hoge et al. does not teach that the 
However, Stadler et al. teach that SQT and other Stefin A peptides have a variety of uses with fused with polypeptides (abstract and entire document).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to fuse a Stefin A peptide, particularly the SQT peptide, to the intracellular protein encoded by the a mRNA. 
The person of ordinary skill in the art would have been motivated to combine the teachings of Hoge and Stadler to product an mRNA having a modified nucleotide and encoding a fusion polypeptide comprising SQT and an intracellular polypeptide.  Stadler et al indicates the following uses for such fusion proteins: (1) increased binding to protein microarrays, (2) yeast two-hybrid screening, and (3) Presentation of the Noxa BH3 helix by SQT allows specific interaction with Mcl-1 in human cells.  In particular the Noxa BH3-SQT fusion seems to be an embodiment encompassed by the claimed inventions.  Accordingly, there is some teachings, suggestion, and motivation to make the combination.  Furthermore, KSR rationale “A” suggests  combining these elements would be prima facie obvious.
A person of ordinary skill in the art would expect success making an mRNA encoding a fusion protein, since this technology had been performed prior to the instant application.
Therefore the mRNA composition as taught by Hoge et al. in view of Stadler et al.  would have been prima facie obvious over the mRNA composition of the instant application.
Hoge & Strausberg
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1, 51 and 54, and further in view of Strausberg et al. (Accession number BU849652 direct submission by National Institutes of Health, Mammalian Gene Collection (MGC)  NIH-MGC EST Sequencing Project [2010]).
Claim 56 is recited below:

    PNG
    media_image1.png
    206
    651
    media_image1.png
    Greyscale

As described in the obviousness rejection above, Hoge teach that teach mRNA having a modified nucleotide and a 3’ UTR.  Additionally, Hoge et al. teach that the modified nucleotides can be N1-methylpseudouridine and 5-methylcytosine (parag. 00019).  However, Hoge et al. does not teach that the 3’ UTR can be at least 90% identical to SEQ ID NO: 361.  Additionally, Hoge et al. teach that their 3’ UTR can comprise a microRNA motif.
However, Strausberg directly submitted a sequence that meets this limitation  (alignment included with PTO-892). 

	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting expression of protein from the mRNA..
Therefore the mRNA composition as taught by Hoge et al. in view of Strausberg et al.  would have been prima facie obvious over the mRNA composition of the instant application.
Hoge & Allison
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (WO/2014/113089) as applied to claims 1, 51 and 54, and further in view of Allison et al. (“The nucleotide sequence of the coding region of tobacco etch virus genomic RNA: evidence for the synthesis of a single polyprotein” Virology 154 (1), 9-20 (1986)).
Claim 55 is recited below:

    PNG
    media_image2.png
    138
    661
    media_image2.png
    Greyscale


However, Allison et al submitted a sequence with accession number M15239 that meets this limitation  (alignment included with PTO-892). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the 5’ UTR (taught by Strausberg) for the 5’ UTR of Hoge.  
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to both are equivalent at permitting expression of protein from the mRNA..
Therefore the mRNA composition as taught by Hoge et al. in view of Allison et al.  would have been prima facie obvious over the mRNA composition of the instant application.
Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633